Electronically Filed
                                                               Supreme Court
                                                               SCWC-28596
                                                               16-NOV-2010
                                                               03:32 PM
                              NO. SCWC-28596


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                             JANE DOE,

           Petitioner/Plaintiff-Appellant/Cross-Appellee,


                                     vs.


                             JOHN ROE,

           Respondent/Defendant-Appellee/Cross-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 28596; FC-D NO. 06-1-0007K)


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: Duffy, J., for the court1
)


            Petitioner/Plaintiff-Appellant/Cross-Appellee Jane

Doe’s application for writ of certiorari, filed on October 7,

2010, is hereby rejected. 

            DATED:   Honolulu, Hawai'i, November 16, 2010.

                                   FOR THE COURT:


                                   /s/ James E. Duffy, Jr. 


                                   Associate Justice


Michael S. Zola,

for petitioner/plaintiff­
appellant/cross-appellee

on the application


William C. Darrah

for respondent/defendant­
appellee/cross-appellant

on the response



     1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and

Circuit Judge Crandall, assigned by reason of vacancy.